— Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 13, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from unemployment insurance benefits on the ground she was unavailable for employment. Claimant was a sewing machine operator with approximately five years experience in a number of similar jobs when her employment was terminated under apparently qualifying conditions. She is unable to read English and, as a result, limited her independent search for employment to newspapers printed in her native language. From the record, however, it also appears that while she was provided with a number of referrals, she confined her efforts to positions at a rate of wage to be determined by herself. In so doing, the board has found that she restricted herself to jobs which paid well above the prevailing wage and that she thereby rendered herself unavailable for employment. There is substantial evidence to support this determination, which is a factual matter within its province, and we must affirm (Matter of Morbelli [Catherwood], 26 AD2d 886). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Main and Reynolds, JJ., concur.